DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/164,429  filed on 2/1/2021 with effective filing date 12/30/2016. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 6-14, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2011/0085602 A1 (IDS) in view of Bankoski et al. US 2019/0124363 A1. 
	Per claim 1, 13 & 20, He discloses a computer-implemented method, comprising: 
receiving, from a receiver of image data, a feedback message comprising a reference frame identifier para: 76 & fig. 4, e.g. step S210, video encoding end captures original frames of video image; step S220, video frame information fed back is obtained and judged), the reference frame identifier being associated with a reference frame correctly received or decoded by the receiver (para: 86, e.g. the video frame information includes at least one of the following; information indicating whether decoding is successful, frame-loss information, video frame number information buffered, reference frame number); 
determining a difference between the reference frame identifier and a current frame identifier, 
He fails to explicitly disclose the current frame identifier being associated with a current frame to be encoded and the difference indicating a number of frames between the reference frame and the current frame; and encoding the current frame based at least in part on the difference.
Bankoski et al. however in the same field of endeavor teaches the current frame identifier being associated with a current frame to be encoded and the difference indicating a number of frames between the reference frame and the current frame (para: 27-28, e.g. encoders can take advantage of this temporal redundancy to reduce the size of encoded data by encoding a frame in terms of the difference between the current frame and one or more reference frames; video encoders may use motion compensation based algorithms that match blocks of the frame being encoded to portions of one or more other frames); and encoding the current frame based at least in part on the difference (para: 27, e.g. encoders can take advantage of this temporal redundancy to reduce the size of encoded data by encoding a frame in terms of the difference between the current frame and one or more reference frames). 
Therefore, in view of disclosures by Bankoski et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine He and Bankoski et al. in order to enable using encoders to reduce size of encoded data by encoding the frame in terms of the difference between the current frame and reference frames. 
Per claims 2 & 14, He further discloses the method of claim 1, wherein the encoding of the current frame comprises: encoding the current frame based at least in part on a comparison between the difference and a predetermined threshold, wherein the predetermined threshold is equal to or greater than a number of frames between adjacent feedback messages indicating an interval between the adjacent feedback messages (para: 31-32, e.g. Reference frame judging module 14a receives video frame information fed back by feedback module 24a, and determines a reference frame for encoding current video image according to the video frame information; the process of video encoding module 12a encoding current video image according to the reference frame determined by reference frame judging module 14a may be implemented as follows; video encoding module 12a encodes current video image with an inter-frame encoding mode to form a video frame (specifically is an Inter frame, P frame for short)).
Per claim 3, Bankoski et al. further teaches the method of claim 2, wherein the difference or the predetermined threshold is a non-negative integer (para: 46, e.g. in step 76, the encoder 14 determines whether the intensity of that pixel is greater than a predetermined threshold away from the intensity of the newest pixel; this predetermined threshold is determined by experimentation and depends, in part, on the intensity range of the pixels in the frames ).
Per claim 6, He further discloses the method of claim 1, further comprising: transmitting the encoded current frame to the receiver (para: 32-33).
Per claim 7, He further discloses the method of claim 6, further comprising: packaging the encoded current frame with metadata prior to transmitting the encoded current frame to the receiver (para: 38).
Per claims 8 & 17, He further discloses the method of claim 7, wherein the metadata comprises at least one of an identifier of the current frame, a type of the encoded current frame, a reference frame offset, a timestamp, a frame rate, a data rate, a resolution, verification data, or an error-detection code (para: 38).
Per claims 9 & 18, He further discloses the method of claim 1, wherein the feedback message further comprises a status indicator indicating a receiving status, a transmission status, or a decoding status with respect to the image data, or indicating a malfunction of a hardware or software component of the receiver (para: 33-34).
Per claims 10 & 19, He further discloses the method of claim 9, wherein the encoding of the current frame comprises: selecting a coding mode from a plurality of coding modes based at least in part on the status indicator (para: 50, e.g. video frame information fed back by feedback module 24b includes at least one of the follows. Information indicating whether decoding is successful, frame-loss information, video frame number information buffered, reference frame number).
Per claim 11, He further discloses the method of claim 1, wherein the encoding of the current frame comprises interframe encoding the current frame using the reference frame (para: 32).
Per claim 12, He further discloses the method of claim 1, wherein the feedback message further comprises a timestamp associated with generation or transmission of the feedback message, an interval at which adjacent feedback messages are being sent, or synchronization information for data transmission (para: 46, e.g. the P frame refers to another encoding mode, which not only compresses space redundant information within the video frame, but also compresses data utilizing time redundant between the video frame and a designated reference frame, that is, the P frame performs time-domain prediction and encoding).
Allowable Subject Matter
6.	Claims 4-5 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Truax et al. US 9071484, e.g. the controller may be configured to control generation of a plurality of streams containing the video content based upon feedback regarding decoding at least one of the plurality of streams. 
Lee et al. US 10595025, e.g. a transmitting device for generating a plurality of encoded portions of a video to be transmitted to a receiving device over a network configured to: receive an error message over a feedback channel from the receiving device indicating at least one of said plurality of encoded portions that has been lost at the receiving device.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485